Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 1 of 15 Page ID
                                #:13753
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 2 of 15 Page ID
                                     #:13754


 1         In its Memorandum Opinion, the Ninth Circuit unanimously affirmed that this
 2   Court, indeed, had jurisdiction to consider the constitutional challenges raised by
 3   Petitioners-Plaintiffs, and that this Court, indeed, possessed the authority to grant the
 4   injunctive relief it ordered, including the reduction of the detainee population at the
 5   Adelanto Immigration and Customs Enforcement Processing Center [“Adelanto”], to
 6   remedy the unconstitutional conditions of confinement that existed at Adelanto at the
 7   time the Court issued its Preliminary Injunction on April 23, 2020.
 8         Moreover, the Ninth Circuit “agree[d] with ... [this] court that the conditions at
 9   Adelanto in April violated detainees’ due process right to reasonable safety.” The
10   Circuit’s agreement was premised on the following conclusions:
11         The Government was aware of the risks the conditions posed, especially
12         in light of high-profile outbreaks at other carceral facilities that had already
13         occurred at the time, yet had not remedied the conditions. Its inadequate
14         response was objectively unreasonable. The district court therefore rightly
15         concluded that [Petitioners-Plaintiffs] were likely to prevail on the merits.
16         ... The district court was also correct in its conclusion that [Petitioners-
17         Plaintiffs] were likely to suffer irreparable harm absent relief given
18         COVID-19's high mortality rate.          Finally, the district court rightly
19         concluded that the equities tipped in Plaintiffs favor, particularly in light
20         of the lack of criminal records of many of the detainees and the alternative
21         means available to prevent their absconding if they were released, such as
22         electronic monitoring.
23         Because the circumstances at Adelanto have changed since April 23, 2020, and
24   the Preliminary Injunction was tailored to the conditions that existed at that time, the
25   Circuit vacated the specific measures ordered in the Preliminary Injunctions, vacated
26   the motions panel’s stay of the Preliminary Injunction forthwith, and remanded with
27   instructions to this Court to craft Preliminary Injunction provisions based on the
28   conditions that currently exist at Adelanto.

                                               Modified Preliminary Injunction – Page 2 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 3 of 15 Page ID
                                     #:13755


 1         Back in April, Adelanto held approximately 1,370 detainees, whereas, now, there
 2   are approximately 770 detainees. Further, as of April 23, 2020, the Government did
 3   not require Adelanto’s staff to wear masks while working in detainee housing units or
 4   when interacting with detainees, whereas, now, apparently, Adelanto’s staff is required
 5   to wear masks while working in detainee housing units or interacting with detainees.
 6         Even with the reduced detainee population and the mandatory staff mask rule, we
 7   find ourselves in the middle of a COVID-19 outbreak with 81 detainees having
 8   confirmed positive cases spread across four of Adelanto’s housing units – West 4B,
 9   West 5A, West 5C and West 5D. The outbreak likely started between September 5,
10   2020, and September 10, 2020, and has grown to 81 confirmed positive cases of
11   COVID-19 among the detainees, including 20 Fraihat sub-class members, and 9
12   detainees who required hospitalization. The Government’s supplemental papers did not
13   inform the Court of the current number of Adelanto staff who have tested positive, but
14   earlier papers stated that 8 staff members had confirmed positive cases.
15         Both the Government’s expert, Murray Owen, D.O., and the Petitioners’-
16   Plaintiffs’ expert, Todd Schneberk, M.D., agree that the outbreak was most likely
17   caused by a staff member who reported to work at Adelanto infected with COVID-19.
18   But, as far as the Court has been informed, contact tracing has not been completed and
19   the source of the outbreak has yet to be identified. Nevertheless, the Government, in
20   its supplemental papers, hypothecated that an attorney representing a detainee in the
21   Immigration Court attached to Adelanto could have, theoretically, been the source of
22   the outbreak, rather than an Adelanto staff member.
23         Even if the Government’s hypothetical scenario were true, the Government is,
24   ultimately, in charge of the facility, which includes the Immigration Court, and
25   responsible the safety of its civil detainees, regardless of where they may be in the
26   facility. Moreover, the Government provided no evidence that it had imposed, or is
27   enforcing, a mandatary mask wearing rule for all people – including judges, attorneys,
28   staff, etc. – in common areas inside of the attached Immigration Court.            The

                                             Modified Preliminary Injunction – Page 3 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 4 of 15 Page ID
                                     #:13756


 1   Government can easily, and will, impose and enforce such a rule, if one does not
 2   currently exist
 3         The clear truth of the matter is that even with a reduced detainee population, and
 4   even with staff, supposedly, wearing masks under Adelanto’s current staff mask
 5   mandate, an outbreak still occurred. The current outbreak teaches the Court that, inter
 6   alia, Adelanto’s detainee population has not been reduced sufficiently to prevent a
 7   COVID-19 outbreak from occurring, and that further reductions in the detainee
 8   population are needed to prevent another outbreak from occurring. While the Court
 9   understands that a further reduction will not guarantee that another outbreak will not
10   occur, a further reduction is a reasonable step that must happen to ensure the detainees’s
11   reasonable safety guaranteed by the Constitution.
12         On August 10, 2020, the Petitioners-Plaintiffs filed a motion to enforce the CDC
13   guidelines provision of the Preliminary Injunction that was not stayed by the Circuit.
14   The Court, ultimately, denied that motion because the Ninth Circuit, in its
15   Memorandum Opinion, vacated the CDC provision. Nevertheless, in that motion, the
16   Petitioners-Plaintiffs brought to the Court’s attention the fact that Adelanto was not
17   testing symptomatic detainees for COVID-19 even though there was on-site testing
18   capacity since May, 2020. Indeed, Adelanto had received approximately 1,900 swab
19   test kits at one point by overnight delivery. The Government argued that all detainees
20   who complained of potential COVID-19 symptoms were evaluated by medical personnel
21   and referred for a test only if medical screening determined that testing was medically
22   appropriate. However, the Court is not concerned that symptomatic detainees must be
23   medically screened to determine whether their symptoms warrant a diagnostic COVID-
24   19 test.
25         Rather, the Court is concerned because it was informed, in the motion to enforce
26   the Preliminary injunction, that a plan to universally test all Adelanto detainees was
27   quashed for an unjustified and arbitrary reason. On May 19, 2020, the GEO Group,
28   which operates Adelanto under contract with the Government, advised Gabriel Valdez,

                                               Modified Preliminary Injunction – Page 4 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 5 of 15 Page ID
                                     #:13757


 1   the Assistant Field Office Director of Enforcement and Removal Operations for the
 2   Bureau of Immigration and Customs Enforcement, and the Officer in Charge of
 3   Adelanto, that it was prepared to start universal COVID-19 testing the next day, May
 4   20, 2020, of all detainees and staff at Adelanto. In response to the advisement, Valdez
 5   ordered the GEO Group to not conduct the universal testing of detainees. Valdez’s
 6   reason for not allowing the GEO Group to conduct universal detainee testing was that
 7   the testing was not mandatary for all detainees because detainees could opt to refuse the
 8   test. During his deposition, Valdez stated “I had my reservations based on the – the
 9   plan as written and the fact that the tests were not mandatory, they were optional, they
10   were voluntary.” Thus, Valdez blocked universal COVID-19 testing of detainees at
11   Adelanto.
12         Valdez’s decision was not based on scientific evidence, sound or otherwise; was
13   not based on a lack of detention or medical staff available to administer the tests; and
14   not based on a lack of financial resources. Nor did Valdez, based on the record before
15   the Court, consider that the Centers for Disease Control, at the time, recommended
16   universal testing for a facility, such as Adelanto, that was in a community, such as San
17   Bernardino County, that had a moderate to substantial community transmission rate of
18   COVID-19. Rather, Valdez decided that none of the detainees should be tested just
19   because some of the detainees might decline to be tested. The Court notes that all but
20   14 detainees voluntarily submitted to Covid-19 testing over the past two weeks.
21         Valdez’s decision to block universal testing was objectively unreasonable and in
22   callous disregard of the constitutional right of every one of Adelanto’s detainees to
23   reasonable safety. The GEO Group had a plan and the means to conduct universal
24   testing. If the GEO Group were permitted to start, and continue on a regular cycle, its
25   plan for universal testing, perhaps the current outbreak would have not occurred. Of
26   this, the Court cannot be sure. But the failure to universally test – given the existence
27   of the current outbreak and the detainees’ current inability to socially distance – is but
28   one means of reasonable mitigation that was available to the Government but not

                                               Modified Preliminary Injunction – Page 5 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 6 of 15 Page ID
                                     #:13758


 1   implemented because of its callous disregard of its detainees’ constitutional right to
 2   reasonable safety.
 3         Indeed, District Judge Vince Chhabria of the Northern District of California, in
 4   Rivas, et al. V. Jennings, et al., 20-CV-02731-VC, (N.D. Cal. August 6, 2020), ECF
 5   500 at 2, recently ordered the Government to provide daily status reports and to conduct
 6   weekly universal testing after the occurrence of a COVID-19 outbreak at the Mesa
 7   Verde Immigration Detention Center, which is, also, operated by the GEO Group under
 8   contract with the Bureau of Customs and Immigration Enforcement. In Rivas, Judge
 9   Chhabria found that universal testing was not implemented, there, simply because the
10   Government “felt” that the testing was “not worth the trouble.” Judge Chhabria went
11   on to state that the Government lost credibility with him. Given the Government’s
12   conduct, here, and in the Northern District of California, a picture of widespread
13   callous disregard for the safety of immigration detainees is being painted.
14         At the time the Court issued its Preliminary injunction, it was evident that
15   Adelanto was so crowded that social distancing to combat the spread of COVID-19 was
16   impossible. The record established that detainees were housed so densely that they
17   could not socially distance while, inter alia, sleeping. In support of the Preliminary
18   injunction, the Court made, for example, the following finding regarding social
19   distancing in sleeping quarters:
20         53.    The 4-person rooms each have two bunk beds set at 8 feet apart
21                from the center of one lower bunk to the center of the other lower
22                bunk. This does not allow for social distancing of 6 feet. The
23                Government did not indicate the width of the bunk beds. If the beds
24                are twin size, which are, typically, 38 inches wide, there is only 4
25                feet 10 inches between each bed, edge to edge. If the beds are only
26                30 inches wide, there would be only 5 feet 6 inches between each
27                bed, edge to edge. Moreover, the Government did not indicate the
28                distance between upper and lower bunks, the dimensions of each 4-

                                              Modified Preliminary Injunction – Page 6 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 7 of 15 Page ID
                                     #:13759


 1                person room, or the location of the toilet and sink in each room.
 2                Indeed, Petitioner Roman declared that in a fully occupied 4-person
 3                room, people are about 3 feet apart from each other.
 4   Based on those findings, it was clear to the Court that only a single person can sleep in
 5   a 4-person room to ensure a six-foot social distance at all times.
 6         The record has not yet been supplemented with current information as to the
 7   sleeping arrangements for all of the current detainees and all of Adelanto’s housing
 8   units. However, in its supplemental papers, the Government informed the Court that
 9   it continues to house 2 detainees in 4-person rooms.
10         In support of its position that detainees can, now, maintain a distance of six feet
11   from each other at all times, the Government provided pages 245 to 249 of Valdez’s
12   deposition. In those pages, Valdez stated that the number of detainees that could be
13   safely held at Adelanto while maintaining a six-foot social distance from each other at
14   all times is 1,052. Valdez, further, stated that he was the only person involved in
15   determining that capacity limit. In response to a question asking how he reached that
16   capacity limit, Valdez stated that he walked around the facility and imagined in his head
17   that every detainee had a sphere around their body that measured three feet in every
18   direction. Valdez did not measure any common room, did not measure any cell, did
19   not measure any bed, did not measure any table, did not measure any hallway, and did
20   not measure any other area. This evidence is further indication of Valdez’s callous
21   disregard for the reasonable safety of the civil detainees who have been placed in his
22   custody.
23         In its Memorandum Opinion, the Ninth Circuit noted that the Government did not
24   challenge, as being clearly erroneous, any of this Court’s factual findings made in
25   support of the Preliminary Injunction.       Likewise, Valdez’s deposition testimony
26   regarding his imaginary spheres does not rise to the level of being a clearly erroneous
27   challenge to the Court’s earlier findings.
28         Also raised in the Petitioners’-Plaintiffs’ motion to enforce the CDC guidelines

                                              Modified Preliminary Injunction – Page 7 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 8 of 15 Page ID
                                     #:13760


 1   provision of the Preliminary Injunction were assertions that Adelanto is currently
 2   spraying an allegedly noxious disinfectant, HDQ Neutral, several times each day in its
 3   housing units, and in a manner inconsistent with the disinfectant’s instructions and
 4   warnings on its label. For example, the safety data sheet issued by HDQ Neutral’s
 5   manufacturer states that it should be used only outdoors or in a well ventilated area, and
 6   warns that mist, vapors and spray should not be breathed, and that it is harmful if
 7   inhaled. Several Adelanto detainees declared that when HDQ Neutral is sprayed in
 8   their housing units it causes them to sneeze or cough blood, causes horrific headaches,
 9   causes nose bleeds, and causes their eyes to burn. Those same assertions have been
10   made in other habeas cases filed with the Court by individual petitioners housed at
11   Adelanto, though the Court is not making any findings, here, based on the declarations
12   and assertions filed in other cases. Finally, Petitioners-Plaintiffs argued that because
13   COVID-19 is spread through respiratory droplets, coughing or sneezing caused by
14   exposure to HDQ Neutral increases their risk of COVID-19 exposure.
15         In its opposition to the motion, the Government stated that HDQ Neutral is an
16   EPA-registered disinfectant that fights COVID-19, and that “[t]he Court should ignore
17   the petitioner’s misleading scaremongering ... .” The Government, further, argued
18   that HDQ Neutral is used only in accordance with its label instructions – the disinfectant
19   is sprayed by detainees to surfaces that are allowed to remain wet with the product for
20   10 minutes and allowed to air dry, and that the detainees who spray HDQ Neutral are
21   provided with gloves to wear while spraying. Finally, the Government argued that the
22   toxic warning on HDQ Neutral’s safety data sheet is applicable only to the undiluted
23   version of the product, and that detainees at Adelanto spray only properly diluted HDQ
24   Neutral. The Court takes note of the fact that the Government did not challenge the
25   effects suffered the detainees.
26         The Court takes, further, note of the deposition excerpts provided by the
27   Government of the testimony provided by James Janecka, a GEO Group employee who
28   is, apparently, the person responsible for the use of HDQ Neutral. In his deposition,

                                               Modified Preliminary Injunction – Page 8 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 9 of 15 Page ID
                                     #:13761


 1   Janecka stated that he is not an engineer but “understood” that air in Adelanto’s housing
 2   units is exchanged four times per hour, but he failed to indicate whether such air
 3   exchange is sufficient to ensure the safe use of HDQ Neutral in Adelanto’s housing
 4   units. Further, in response to a question as to why he believed that the precautionary
 5   statements applicable to the use of the undiluted version of HDQ Neutral did not apply
 6   to diluted HDQ Neutral, Janecka stated that “I haven’t scrolled down, but there should
 7   be two other form [Safety Data] sheets for the user-diluted version that do not have
 8   quite the hazard identifications.”
 9         In their reply papers, the Petitioners-Plaintiffs provided a copy of the label from
10   a pre-diluted, ready-to-use solution of HDQ Neutral. On the label are “Precautionary
11   Statements,” which state as follows:
12                 HAZARDS TO HUMANS AND DOMESTIC ANIMALS
13                                          DANGER
14         KEEP OUT OF REACH OF CHILDREN.                       Corrosive.    Causes
15         irreversible eye damage and skin burns. Harmful if swallowed,
16         inhaled or absorbed through the skin. Avoid breathing spray mist.
17         Do not get in eyes, on skin, or on clothing. Wear goggles or face
18         shield, rubber gloves and protective clothing when handling. Wash
19         thoroughly with soap and water after handling and before eating,
20         drinking or using tobacco. Remove contaminated clothing and wash
21         clothing before reuse.
22         After receiving what appear to be valid complaints from detainees regarding the
23   toxicity and noxiousness of HDQ Neutral, the Government and its contractor, the GEO
24   Group, did absolutely nothing other than to continue the use of HDQ Neutral. After
25   receiving and reviewing the Petitioners-Plaintiffs’ motion to enforce the CDC guidelines
26   provision of the Preliminary Injunction, the Government did nothing towards stopping
27   the use of HDQ Neutral in Adelanto’s housing units. There is no evidence that the
28   Government, or the GEO Group, caused any sort of investigation to be initiated.

                                              Modified Preliminary Injunction – Page 9 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 10 of 15 Page ID
                                      #:13762


 1   Janecka did not even attempt to make the effort to simply “scroll down” to determine
 2   whether the diluted version of HDQ Neutral had the same, or even similar, safety
 3   warnings as the concentrated version. It is clear to the Court that the use of HDQ
 4   Neutral in Adelanto’s housing units was with a callous disregard for the safety of
 5   Adelanto’s detainees and in violation of the detainees’ constitutional right to reasonable
 6   safety.
 7           The Ninth Circuit reiterated that this Court “possesses broad equitable authority
 8   to remedy likely constitutional violations.” Further, the Ninth Circuit instructed that
 9   “[i]f the [D]istrict [C]ourt determines, based on current facts, that particular measures
10   are necessary to ensure that conditions at Adelanto do not put detainees at unreasonable
11   risk of serious illness and death, it may require such measures.” The Ninth Circuit,
12   also, stated that the District Court “should, to the extent possible, avoid imposing
13   provisions that micromanage the Government’s administration of conditions at
14   Adelanto.”
15           The Court finds that the use of HDQ Neutral in Adelanto’s housing units is
16   objectively unreasonable and in callous disregard for the reasonable safety of the civil
17   detainees who are housed there.         Adelanto’s use of HDQ Neutral must stop,
18   immediately. By issuing such a mandate, the Court is not unreasonably micromanaging
19   the Government’s administration of conditions at Adelanto. See Spain v. Procunier,
20   600 F.2d 189, 196 (9th Cir. 1979). The Court is not telling the Government what
21   cleaning chemicals it must use or what type of staff it must employ to clean. Rather,
22   the Court is telling the Government that it must stop the use of a toxic and noxious
23   chemical that is harming Adelanto’s detainees and violating their detainees’
24   constitutional right to reasonable safety. The Government does not have an unfettered
25   right to manage and operate, free of any judicial oversight, a civil detention facility in
26   a way that violates the constitutional rights of its detainees, especially where the
27   constitutional violations affect the health and safety of individuals in the Government’s
28   care.

                                              Modified Preliminary Injunction – Page 10 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 11 of 15 Page ID
                                      #:13763


 1         The Government’s current response to the COVID-19 – both as to the current
 2   outbreak and to the continuing threat the coronavirus poses to the detainees – at
 3   Adelanto remains inadequate and objectively unreasonable.            As such, the class
 4   members’ constitutional right to be housed in reasonable safety while in civil detention
 5   continues to be violated. Therefore, the class members remain entitled to preliminary
 6   injunctive relief.
 7         To ease compliance and enforcement, the Court will limit the provisions of this
 8   Modified Preliminary Injunction to significantly fewer provisions than what it ordered
 9   in the Preliminary Injunction.
10         Finally, because the science regarding the coronavirus and COVID-19 is
11   continuously evolving, as are the conditions at Adelanto, the Count will entertain
12   motions by any party to further modify this Modified Preliminary Injunction as the
13   science or conditions evolve.
14

15         Accordingly,
16

17         It is Ordered that, pending a final resolution of this case or further order of the
18   Court:
19

20   1.    The Government shall file by Noon on October 5, 2020, its Adelanto detainee
21         population reduction plan, which shall include a recommendation as to the
22         maximum number of detainees that can be safely housed at Adelanto during the
23         COVID-19 pandemic such that the detainees will be able to maintain 6 feet of
24         social distance at all times and all places from each other. The plan shall be
25         supported by facts and not imaginary spheres or imprecise estimates. The plan
26         shall include dimensions of all common areas and sleeping rooms/cells, and
27         specific details as to how detainees will be able to sleep, eat, shower, and go
28         about other daily activities while maintaining 6 feet of social distance at all times

                                             Modified Preliminary Injunction – Page 11 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 12 of 15 Page ID
                                      #:13764


 1         and all places from each other. Petitioners-Plaintiffs shall file by October 9,
 2         2020, their response, if any, to the Government’s proposed plan.              After
 3         reviewing the Government’s proposed plan and the response filed by Petitioners-
 4         Plaintiffs, the Court will issue a further order.
 5

 6   2.    Adelanto shall not accept any new or transfer detainees into its facility pending
 7         further order of the Court. The Court will permit Adelanto to, again, accept new
 8         or transfer detainees only after it has sufficiently reduced its detainee population
 9         to such a level that would allow the remaining detainees to maintain a social
10         distance of 6 feet from each other at all times and at all places, including while
11         sleeping, eating, showering, and going about other daily activities.
12

13   3.    Now that Adelanto has an Abbott ID NOW rapid COVID-19 testing system,
14         starting October 5, 2020, the Government shall test all Adelanto detainees, who
15         agree to be tested, for COVID-19 on a weekly basis.
16

17   4.    The Government shall file, under seal, by October 5, 2020, a complete census
18         of all Adelanto detainees. The census shall contain, at a minimum, each class
19         member’s:
20         A.    Registration number;
21         B.    Name;
22         C.    Gender;
23         D.    Age;
24         E.    Most recent COVID-19 test date and result;
25         F.    Housing unit and room assignment, if applicable;
26         G.    Criminal history;
27         H.    Known medical conditions;
28         I.    Membership in a Fraihat subclass;

                                             Modified Preliminary Injunction – Page 12 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 13 of 15 Page ID
                                      #:13765


 1         J.    Location and detention status, specifically whether the class member
 2               remains detained at Adelanto, has been or will be released, transferred or
 3               deported; if the class member has been transferred, then the transfer
 4               location shall be stated;
 5         K.    Immigration status;
 6         L.    Immigration Court history and orders; and
 7         M.    Whether the person has any appeals pending before the Board of
 8               Immigration Appeals or the Ninth Circuit Court of Appeals, and the status
 9               of those appeals.
10

11   5.    Starting on October 12, 2020, and every Monday thereafter until further order
12         of the Court, the Government shall file, by Noon, a complete and updated census
13         of all current Adelanto detainees with the above requested information. The
14         Court notes that the Government has been filing weekly census spreadsheets that
15         were incomplete. Henceforth, all weekly census spreadsheets shall include all
16         detainees at Adelanto, and not just those detainees who are new to Adelanto. The
17         weekly census spreadsheets shall, also, note any detainees who have been
18         released, deported or transferred since the prior census.
19

20   6.    The Government shall immediately stop using HDQ Neutral in all housing units
21         and other indoor spaces at Adelanto that are occupied or used by detainees.
22

23   7.    All Adelanto staff shall endeavor to keep a 6 foot social distance from each other
24         and from detainees.
25

26   8.    All Adelanto staff shall wear masks while in housing units and whenever
27         interacting with other staff and/or detainees. Staff in single occupant offices with
28         solid walls and a closed door do not need to wear a mask while in such office.

                                             Modified Preliminary Injunction – Page 13 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 14 of 15 Page ID
                                      #:13766


 1   9.    All judges, attorneys, staff and visitors at the Immigration Court attached to
 2         Adelanto, unless in a single occupant office with solid walls and a closed door,
 3         shall wear masks at all times and shall endeavor to maintain a social distance of
 4         six feet from all detainees whenever possible.
 5

 6   10.   All Adelanto detainees, shall be ordered by the Government to maintain, to the
 7         extent possible given the current number of detainees, a social distance of 6 feet
 8         from other detainees at all times. When the Adelanto detainee population
 9         reaches the target population level that will be established by the Court by
10         separate order, all Adelanto detainees shall be ordered by the Government to
11         maintain a 6 foot social distance from each other at all times and at all places.
12

13   11.   All Adelanto detainees shall wear masks, provided by the Government at no
14         expense to the detainees, at all times except while sleeping, eating, drinking or
15         showering. If a detainee is the sole occupant of a cell with solid walls and a solid
16         door, s/he need not wear a mask while in that cell with the door closed.
17

18   12.   The Government shall provide to Adelanto’s detainees, at no cost to the
19         detainees, sufficient and appropriate cleaning supplies. If a detainee is unable to
20         clean and disinfect any exclusive use areas or items because of age, a medical or
21         mental health issue, or other infirmity, the Government shall have those areas
22         and/or items cleaned and disinfected on a regular basis.
23

24   13.   Adelanto shall provide all detainees, at no expense to the detainees, with
25         sufficient quantities of hand soap, paper towels, and hand sanitizer so that the
26         detainees never run out of those supplies.
27

28   14.   The Government shall create and implement any and all rules at Adelanto

                                             Modified Preliminary Injunction – Page 14 of 15
     Case 5:20-cv-00768-TJH-PVC Document 596 Filed 09/29/20 Page 15 of 15 Page ID
                                      #:13767


 1         necessary to comply with this Modified Preliminary Injunction.
 2

 3   15.   All class members released by the Court pursuant to a Temporary Restraining
 4         Order issued in this case or in a separately and previously filed case, or by a Bail
 5         Order, shall remain released and subject to the terms and conditions of release
 6         as set forth in each respective Temporary Restraining Order or Bail Order.
 7

 8   16.   Class counsel shall, with the cooperation of the Government, provide the best
 9         notice possible regarding the issuance of this Modified Preliminary Injunction to
10         class members, and their separate counsel, for those class members who may
11         have separate counsel.
12

13         It is further Ordered that no bond shall be required for this Modified
14   Preliminary Injunction.
15

16         It is further Ordered that the Government’s request for a stay pending appeal
17   of this Modified Preliminary Injunction be, and hereby is, Denied.
18

19   Date: September 29, 2020
20                                              __________________________________
21                                                     Terry J. Hatter, Jr.
22
                                                Senior United States District Judge

23

24

25

26

27

28


                                             Modified Preliminary Injunction – Page 15 of 15
